UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 193 4 For the quarterly period ended September 30, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32347 ORMAT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 88-0326081 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6225 NeilRoad, Reno, Nevada 89511-1136 (Address of principal executive offices) ( Z ip Code) (775)356-9029 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☑
